Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 3, 2019.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00457-CV


                         DONNA L. HARE, Appellant

                                        V.

FEDERAL NATIONAL MORTGAGE ASSOCIATION ITS SUCCESSORS
               AND/OR ASSIGNS, Appellee

        On Appeal from County Court at Law No. 2 & Probate Court
                        Brazoria County, Texas
                     Trial Court Cause No. CI58838


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 23, 2019. On November 7,
2019, appellant Donna L. Hare filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2